ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest an integrated circuit device including the limitation “wherein the first VFET and the seventh VFET are arranged along the first horizontal direction; and a conductive layer extending in the first horizontal direction and crossing over the boundary region, wherein a first portion of the conductive layer comprises a gate electrode of the first VFET, and a second portion of the conductive layer comprises a gate electrode of the seventh VFET” in addition to other limitations recite therein.

Claims 2-8 are allowed by virtue of their dependency from claim 1.

Claim 9 is allowed because the prior art of record fails to disclose or suggest an integrated circuit device including the limitation “wherein the second VFET, the third VFET, the fifth VFET, and the eighth VFET are arranged along the first horizontal direction, and wherein the second VFET, the third VFET, the fifth VFET, and the eighth VFET are configured to share a gate signal applied to respective gate electrodes of the second VFET, the third VFET, the fifth VFET, and the eighth VFET” in addition to other limitations recited therein.

Claims 10-15 are allowed by virtue of their dependency from claim 9.

Claim 16 is allowed because the prior art of record fails to disclose or suggest an integrated circuit device including the limitation “a second latch on the second region of the substrate, wherein the second latch comprises a fifth VFET, a sixth VFET, a seventh VFET, and an eighth VFET; and a top source/drain contact that contacts the first top source/drain, the second top source/drain, the third top source/drain, and the fourth top source/drain” in addition to other limitations recited therein.

Claims 17-20 are allowed by virtue of their dependency from claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure since it is the closest prior art of record to the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842